On Motion for Rehearing
PER CURIAM.
The medical expense incurred by or on behalf of the plaintiff was found by this court to be $651.50 instead of $346 as found by the district court. Proper allowance was made the intervenor as the compensation insurance carrier of plaintiff’s employer for this additional expenditure of $305.-50. It is obvious that plaintiff’s allowance on this item should likewise have been increased. Accordingly, our decree should be and is hereby corrected to the extent of in*575creasing the principal award in favor of the plaintiff, Ross Norwood, against the defendants, James Burford and Southern Farm Bureau Casualty Insurance Company, in solido, from $7,662.43 to $7,967.93.
The application for rehearing is denied.